OPINION — AG — SUBJECT MATTER: RELATING TO A PROPOSED ACTION TO ENJOIN ONE ADOPHUS HOHENSEE FROM VIOLATING IN TULSA COUNTY CERTAIN PROVISIONS OF THE " OKLAHOMA FOOD ACT " ENACTED BY THE LEG. OF THIS STATE IN 1949, WHICH ACT NOW APPEARS AS 63 O.S.H. 180.1 TO 63 O.S.H. 180.19 . IN SAID LETTER, AS SUPPLEMENT BY TELEPHONE CONSERVATION YOU ASK IF SAID PROPOSED INJUNCTION ACTION SHOULD BE BROUGHT BY THE ATTORNEY GENERAL OR THE COUNTY ATTORNEY OF TULSA COUNTY? — (COMMISSIONER OF HEALTH, HEALTH DEPARTMENT, JURISDICTION, HEARING, VIOLATION OF ACT) CITE: 19 O.S.H. 183, 63 O.S.H. 180.4, 63 O.S.H. 180.7, 74 O.S.H. 18(B) (FRED HANSEN)